      Case 4:20-cv-03003 Document 14 Filed on 10/08/20 in TXSD Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF TEXAS
                      HOUSTON DIVISION
 KEDRIC CRAWFORD               §
        Plaintiff,                               §
                                                 §
 v.                                              §
                                                 §                 Civil Action No. 4:20-cv-03003
 CITY OF BAYTOWN, KEITH                          §
 DOUGHERTY, TEDDY                                §
 SIMS, AND OFFICER DOE.                          §
       Defendant.                                §
                                                 §

              AGREED MOTION FOR ENTRY OF PROTECTIVE ORDER


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       The City of Baytown (“City” or “Baytown”), files this Agreed Motion for Entry of

Protective Order and for same would show as follows:


                                                I.

       The Parties in this matter have agreed to the terms of a protective order for certain

confidential documents and evidence in this matter and have memorialized that agreement in the

form of an agreed protective order. That agreed protective order is being filed as a proposed order

to this motion. The parties would request that the agreed protective order being filed with this

motion be signed and entered in this case.




                                             Respectfully submitted,

                                             /s/ Steven D. Selbe
                                             STEVEN D. SELBE
                                             ATTORNEY IN CHARGE
                                             So. Dist. No.: 18003
                                             SBN: 18004600
      Case 4:20-cv-03003 Document 14 Filed on 10/08/20 in TXSD Page 2 of 2




                                               sselbe@grsm.com
                                               Heidi J. Gumienny
                                               State Bar No. 24036696
                                               hgumienny@grsm.com

                                               ATTORNEYS FOR DEFENDANT,
                                               THE CITY OF BAYTOWN




OF COUNSEL:
GORDON REES SCULLY MANSUKHANI LLP
1900 West Loop South, Suite 1000
Houston, TX 77027
Telephone: (713) 961-3366
Facsimile: (713) 961-3938




                                 CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document was filed electronically on the 8th day of
October, 2020, and is available for viewing and downloading from the ECF system. Notice of
Electronic Case Filing has been sent automatically to all parties listed in the Service List in effect
on the date of electronic filing, which constitutes service of same, and satisfies the requirements
of Fed. R. Civ. P. 5(b)(2)(D).




                                                      /s/ Steven D. Selbe
                                                      STEVEN D. SELBE




                                                  2
